Case 1:20-cv-00005-WES-LDA Document 8 Filed 04/09/20 Page 1 of 2 PageID #: 60




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

ERIC G. NEUFVILLE,                            :
Plaintiff,                                    :
                                              :
             v.                               :
                                              : C.A. 1:20-cv-00005-WES-LDA
                                              :
PATRICIA COYNE-FAGUE; JEFFREY                 :
ACETO; WALTER DUFFY; BRUCE                    :
ODEN; CORY CLOUD; and DAVID                   :
LARANGEIRA, in their individual               :
and official capacities,                      :
     Defendants.                              :




                           ENTRY OF APPEARANCE

      I, Sean Lyness, Special Assistant Attorney General, hereby enter my

appearance on behalf of Defendants, RIDOC Director Patricia Coyne-Fague, Warden

Jeffrey Aceto, Captain Walter Duffy, Lieutenant Bruce Oden, Deputy Warden Cory

Cloud, and Lieutenant David Larangeira in their individual and official capacities, in

the above-captioned matter.
Case 1:20-cv-00005-WES-LDA Document 8 Filed 04/09/20 Page 2 of 2 PageID #: 61




                                       Respectfully submitted,

                                       DEFENDANTS,

                                       By:

                                       PETER F. NERONHA
                                       ATTORNEY GENERAL

                                       /s/ Sean Lyness
                                       Sean Lyness, Bar No. 9481
                                       Special Assistant Attorney General
                                       150 South Main Street
                                       Providence, RI 02903
                                       Tel: (401) 274-4400, Extension 2481
                                       Fax: (401) 222-3016
                                       SLyness@riag.ri.gov


                          CERTIFICATE OF SERVICE

       I hereby certify that I filed the within document via the ECF filing system on
this 9th day of April 2020, that a copy is available for viewing and downloading, and
that a copy has been sent via USPS to:


Eric G. Neufville, 124184
Adult Correctional Institution
P.O. Box 8273
Cranston, Rhode Island 02920
                                       /s/ Dylan R. Gaddes
